DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 11/9/2021 have been entered.  In the amendment, claims 11 and 20 have been amended. 
The rejections of claim 20 under 35 U.S.C. §§ 112(b) and 112(d) have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for use in seismic surveying, comprising: determining a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a single frequency; imparting, by a humming seismic source, the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; imparting, by a second humming seismic source, a second plurality of low-frequency signals operating at the single frequency; imparting, by a broadband seismic source, the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; receiving returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and recording the returned seismic energy. 
Independent claim 7 recites a system for seismic surveying, comprising: a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a single frequency; a first humming low-frequency seismic source configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; a second humming low-frequency seismic source configured to impart a second plurality of low-frequency signals operating at the single frequency; a broadband seismic source configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; one or more receivers configured to receive returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and a recording device configured to record the returned seismic energy. 
Independent claim 15 recites a system for seismic surveying, comprising: a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a narrowband range of low frequencies; a plurality of humming low-frequency seismic sources configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; a swept seismic source configured to sweep over the narrowband range of low frequencies; a plurality of broadband seismic sources configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; a plurality of receivers configured to receive returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and a recording device configured to record the returned seismic energy. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
determining a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a single frequency; 
imparting, by a humming seismic source, the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; 
imparting, by a second humming seismic source, a second plurality of low-frequency signals operating at the single frequency; 
and 
imparting, by a broadband seismic source, the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges
as recited in combination in independent claim 7, in particular 
a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a single frequency; 
a first humming low-frequency seismic source configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; 
a second humming low-frequency seismic source configured to impart a second plurality of low-frequency signals operating at the single frequency; 
and 
a broadband seismic source configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges
and 
as recited in combination in independent claim 15, in particular 
a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a narrowband range of low frequencies; 
a plurality of humming low-frequency seismic sources configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; 
a swept seismic source configured to sweep over the narrowband range of low frequencies; 
and 
a plurality of broadband seismic sources configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Dellinger et al. (US 2012/0155217), teaches 
a method for use in seismic surveying, comprising: imparting the plurality of low-frequency seismic signals into a geological formation at the low-frequency range; imparting the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; receiving returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and recording the returned seismic energy 
that imparting the plurality of low-frequency seismic signals includes generating a monochromatic hum 
that each of the plurality of low frequency signals are imparted by one or more low-frequency seismic sources that operates at a single frequency 
a system for seismic surveying, comprising: a low-frequency seismic source configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range; a broadband seismic source configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; one or more receivers configured to receive returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and a recording device configured to record the returned seismic energy 
that the low-frequency seismic source is configured to generate a monochromatic hum 
a system for seismic surveying (Abstract), comprising: a plurality of low-frequency seismic sources configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range, wherein the plurality of low-frequency seismic sources comprises a humming seismic source and a swept seismic source; a plurality of broadband seismic sources configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; a plurality of receivers configured to receive returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and a recording device configured to record the returned seismic energy 
and 
that the swept seismic source is configured to sweep over a narrowband range of low frequencies. 
Another prior art reference, Dowle et al. (US 9,739,900), teaches various low-frequency source elements, each one constructed to cover a portion of the low-frequency spectrum needing augmentation and a processor for performing Dowle’s disclosed activities. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
determining a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a single frequency; 
imparting, by a humming seismic source, the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; 
imparting, by a second humming seismic source, a second plurality of low-frequency signals operating at the single frequency; 
and 
imparting, by a broadband seismic source, the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges
as recited in combination in independent claim 7, in particular 
a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a single frequency; 
a first humming low-frequency seismic source configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; 
a second humming low-frequency seismic source configured to impart a second plurality of low-frequency signals operating at the single frequency; 
and 
a broadband seismic source configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges
and 
as recited in combination in independent claim 15, in particular 
a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals, wherein the low-frequency range of the plurality of low-frequency seismic signals include two or more discrete frequencies and a narrowband range of low frequencies; 
a plurality of humming low-frequency seismic sources configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range by cycling between the two or more discrete frequencies; 
a swept seismic source configured to sweep over the narrowband range of low frequencies; 
and 
a plurality of broadband seismic sources configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645